 



Exhibit 10.3
(GARDNER DENVER LOGO) [c24156c2415600.gif]

     
 
  Gardner Denver, Inc.
 
  Nonstatutory Stock Option Agreement

  RECIPIENT:   SHARES:   PURCHASE   GRANT DATE:   EXPIRATION         PRICE:    
  DATE:                  

This Agreement is made between Gardner Denver, Inc., a Delaware corporation,
having its principal executive office in Quincy, Illinois (the “Company”), and
the undersigned, an employee of the Company or a subsidiary of the Company (the
“Employee”).
The parties have agreed as follows:

1.   Pursuant to the Gardner Denver, Inc. Long-Term Incentive Plan, as amended,
(the “Plan”), the Company grants to the Employee a nonstatutory option to
purchase the number of shares of the Company’s common stock, par value $0.01 per
share (the “Shares”), specified above, at the price specified above, subject to
the following conditions:

  (a)   Subject to Sections 2 and 3, the option rights shall be exercisable only
if and after the Employee shall have remained in the employ of the Company for
one year from the date of grant of this option (the “Grant Date”), at which time
such rights shall become exercisable to the extent of 33 1/3% of the aggregate
number of Shares specified above, which percentage shall increase to 66 2/3% of
such number after two years from the Grant Date and 100% of such number after
three years from the Grant Date.     (b)   Subject to Sections 2, 3 and 7, the
option rights shall be exercisable only by the Employee and only if the Employee
has remained continuously in the employ of the Company from the Grant Date.    
(c)   The option rights shall expire at the Expiration Date specified above, or
at such earlier time as may be provided by Section 2, 3 or 14, or by cash
payments made in complete or partial cancellation pursuant to Section 9, and
such option rights shall not be exercisable after such expiration.

2.   Option rights shall terminate if the Employee shall cease to be employed by
the Company, as follows:

  (a)   If such cessation of employment is occasioned by any reason other than
retirement, disability or death, the option rights shall terminate immediately;
    (b)   If such cessation of employment is occasioned by retirement in
accordance with any retirement plan of the Company then in effect, then the
Employee at any time within five years following such retirement (but not after
the Expiration Date) may exercise the option rights to the extent of 100% of the
Shares covered by this option (notwithstanding the extent to which the Employee
otherwise was entitled to exercise the same immediately prior to such
retirement); and     (c)   If such cessation of employment is occasioned by the
Employee’s disability, then the Employee at any time within five years following
such cessation of employment (but not after the Expiration Date) may exercise
the option rights to the extent of 100% of the Shares covered by this option
(notwithstanding the extent to which the Employee otherwise was entitled to
exercise the same immediately prior to such cessation of employment).

3.   If the Employee shall die while in the employ of the Company or shall die
within the five-year period during which the option rights may be exercised
following retirement or disability, then within the year next succeeding the
Employee’s death (but not after the Expiration Date), the person entitled by
will or the applicable laws of descent and distribution may exercise the option
rights to the extent of 100% of the Shares covered by this option
(notwithstanding the extent to which the Employee otherwise was entitled to
exercise the same immediately prior to death).

4.   This option may be exercised by delivering to the Company at its principal
executive office (directed to the attention of the Corporate Secretary, or if
the Corporate Secretary is the employee concerned, then to the attention of the
President or a Vice President) a written notice, signed by the Employee or a
person entitled to exercise the option, as the case may be, of the election to
exercise the option and stating the number of Shares in respect of which it is
then being exercised. The option shall be deemed exercised as of the date the
Company receives such notice. As an essential part of such notice, it shall be
accompanied by (a) payment of the full purchase price of the Shares then being
purchased and (b) satisfaction, or agreement with the Company as to the manner
of satisfaction, of any taxes required by law to be withheld due to the exercise
of the option, including an exercise by a transferee to whom the Employee has
transferred the option in accordance with Section 7. In the event the option
shall be exercised by any person other than the Employee, such notice shall be
accompanied by appropriate evidence of the right of such person to exercise the
option. Payment of the full purchase price may be made in (a) cash, (b) Shares,
or (c) any combination of cash and Shares, provided that any Shares used by the
Employee in payment of the purchase price must have been held by the Employee
for a period of more than six months, and provided further that the Company
reserves the right to prohibit the use of Shares as payment of the purchase
price. Shares used in payment of the purchase price shall be valued at the
closing price of such Shares on the composite tape of the New York Stock
Exchange or as reported in the consolidated transaction reporting system for the
date of exercise. Upon the proper exercise of the option, the Company shall
issue in the name of the person exercising the option, and deliver to such
person, a certificate or certificates for the Shares purchased, or shall
otherwise properly evidence the purchase of such Shares in the Company’s stock
records. The Employee shall have no rights as a stockholder in respect of any
Shares as to which the option shall not have been effectively exercised as
provided in this Agreement.

 



--------------------------------------------------------------------------------



 



5.   This option shall not be exercisable if such exercise would violate (a) any
applicable requirement under the Securities Act of 1933, as amended (the “Act”),
the Securities Exchange Act of 1934, as amended, or the listing requirements of
any stock exchange; (b) any applicable state securities law; or (c) any other
applicable legal requirement. Furthermore, if a registration statement with
respect to the Shares to be issued upon the exercise of this option is not in
effect or if counsel for the Company deems it necessary or desirable in order to
avoid possible violation of the Act, the Company may require, as a condition to
its issuance of the Shares, the delivery to the Company of a commitment in
writing by the person exercising the option that at the time of such exercise it
is the person’s intention to acquire such Shares for the person’s own account
for investment only and not with a view to, or for resale in connection with,
the distribution of such Shares, that such person understands that the Shares
may be “restricted securities” as defined in Rule 144 issued under the Act, and
that any resale, transfer or other disposition of the Shares will be
accomplished only in compliance with Rule 144, the Act, or other or subsequent
applicable rules and regulations under the Act. The Company may place on the
certificates evidencing such Shares an appropriate legend reflecting such
commitment and the Company may refuse to permit transfer of such Shares until it
has been furnished evidence satisfactory to it that no violation of the Act or
the applicable rules and regulations would be involved in such transfer.

6.   The Employee acknowledges that this option has been granted in anticipation
of future services being rendered by the Employee to the Company. In
consideration of the granting of this option by the Company, the Employee agrees
to remain in the employ of the Company for a period of not less than one year
from the Grant Date unless during that period the Employee’s employment ceases
on account of disability, retirement in accordance with a retirement plan of the
Company, or with the consent of the Company. Nothing contained in this Agreement
shall limit or restrict any right the Company would otherwise have to terminate
the employment of the Employee.

7.   This option may not be assigned, encumbered or transferred except, in the
event of the death of a Participant by will or by the laws of descent and
distribution. The Employee shall have the right, subject to the provisions of
this Section 7, to transfer all or any portion of the option granted under this
Agreement (or an amendment thereto), for estate planning purposes, to (a) the
Employee’s spouse, children, grandchildren, parents, siblings, stepchildren,
stepgrandchildren or in-laws (“Family Members”), (b) entities that are
exclusively family-related, including trusts for the exclusive benefit of Family
Members and limited partnerships or limited liability companies in which Family
Members are the only partners or members, or (c) such other persons or entities
specifically approved by the Committee of the Board of Directors that
administers the Plan (the “Committee”). The terms and conditions applicable to
the transfer of any such stock options or portion of an option transferred by
the Employee shall be established by the Committee, in its discretion but in
accordance with this Section 7 shall remain subject to the same terms and
conditions as were applicable immediately prior to the transfer, including those
provisions regarding exercisability of the option following the cessation of
employment of the Employee by the Company and the death of the Employee, except
that no transferee may further transfer an option or portion of an option
transferred by the Employee in accordance with this Section 7, other than by
will or the laws of descent and distribution. In order to effect a transfer in
accordance with this Section 7, the Employee shall deliver to the Company (in
the manner set forth in Section 4) a Notice of Transfer of Option substantially
in the form attached to this Agreement.

8.   The Company and Employee agree that any claim, dispute or controversy
arising under or in connection with this Agreement (including, without
limitation, any such claim, dispute or controversy arising under any federal,
state or local statute, regulation or ordinance or any of the Company’s employee
benefit plans, policies or programs) shall be resolved solely and exclusively by
binding arbitration. The arbitration shall be held in the city of St. Louis (or
at such other location as shall be mutually agreed by the parties). The
arbitration shall be conducted in accordance with the Expedited Employment
Arbitration Rules (the “Rules”) of the American Arbitration Association (the
“AAA”) in effect at the time of the arbitration, except that the arbitrator
shall be selected by alternatively striking from a list of five arbitrators
supplied by the AAA. All fees and expenses of the arbitration, including a
transcript if either requests, shall be borne equally by the parties. If
Employee prevails as to any material issue presented to the arbitrator, the
entire cost of such proceedings (including, without limitation, Employee’s
reasonable attorneys’ fees) shall be borne by the Company. If Employee does not
prevail as to any material issue, each party will pay for the fees and expenses
of its own attorneys, experts, witnesses, and preparation and presentation of
proofs and post-hearing briefs (unless the party prevails on a claim for which
attorney’s fees are recoverable under the Rules). Any action to enforce or
vacate the arbitrator’s award shall be governed by the Federal Arbitration Act,
if applicable, and otherwise by applicable state law. If either the Company or
Employee pursues any claim, dispute or controversy against the other in a
proceeding other than the arbitration provided for herein, the responding party
shall be entitled to dismissal or injunctive relief regarding such action and
recovery of all costs, losses and attorney’s fees related to such action.
Notwithstanding the provisions of this paragraph, either party may seek
injunctive relief in a court of competent jurisdiction, whether or not the case
is then pending before the panel of arbitrators. Following the court’s
determination of the injunction issue, the case shall continue in arbitration as
provided herein.

9.   If a Change of Control occurs during the term of this Agreement, any stock
option which is not exercisable in full shall be entitled, in lieu of the
exercise of the portion of the stock option which is not exercisable, to obtain
a cash payment in an amount equal to the difference between the option price of
such stock option to be determined pursuant to Section 21 of the Plan..

10.   For purposes of this Agreement, employment by a parent or subsidiary of or
a successor to the Company shall be considered to be employment by the Company.

11.   The Committee shall have authority, subject to the express provisions of
the Plan, to construe this Agreement and the Plan, to establish, amend and
rescind rules and regulations relating to the Plan, and to make all other
determinations in the judgment of the Committee necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in this Agreement in the
manner and to the extent it shall deem expedient to carry the Plan into effect.
All action by the Committee under the provisions of this paragraph shall be
conclusive for all purposes.

 



--------------------------------------------------------------------------------



 



12.   The Employee agrees to notify the Company promptly of the disposition,
whether by sale, exchange or otherwise, of any Shares acquired pursuant to the
exercise of this option if such disposition occurs within one year from the
acquisition of the Shares. Such notice shall state the date and manner of
disposition and the proceeds, if any, received by the Employee.

13.   This Agreement and the option granted under this Agreement shall be
subject to all of the provisions of the Plan as are in effect from time to time,
which provisions of the Plan shall govern if there is any inconsistency between
this Agreement and the Plan.

14.   The Committee in its sole discretion, may require the Employee to forfeit
immediately, without consideration from the Company, any portion of the option
(including the right to purchase the underlying shares of Common Stock relating
to such portion) which was not exercised prior to any of the following events:
(a) the Employee, as individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly, carries on any business, or becomes
involved in any business activity, competitive with the Company or any
subsidiary, in violation of the Company’s Code of Ethics and Business Conduct
(CP-10-002); (b) the Employee solicits or entices any other employee of the
Company or its affiliates to leave the Company or its affiliates to go to work
for any other business or organization which is in direct or indirect
competition with the Company or any of its affiliates, or requests or advises a
customer or client of the Company or its affiliates to curtail or cancel such
customer’s business relationship with the Company or its affiliates; or (c) the
Employee fails to abide by the contractual terms of the Employee Nondisclosure
Agreement and/or Invention Assignment Agreement, as applicable, which were
executed in accordance with the Company’s Security of Confidential and
Proprietary Information Policy (CP-10-013) during the Employee’s employment with
the Company; or (c) the Employee solicits.

15.   The community interest, if any, of any spouse of the Employee in any of
the Options shall be subject to all of the terms, conditions and restrictions of
this Agreement and the Plan, and shall be forfeited and surrendered to the
Company upon the occurrence of any of the events requiring the Employee’s
interest in such Options to be so forfeited and surrendered pursuant to this
Agreement.

16.   This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to its
principles of conflict of laws.

17.   This Agreement sets forth the entire agreement, and supersedes all other
agreements and understandings, whether oral or written, by and between the
parties relating to the subject matter hereof.

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Long-Term Incentive Plan as amended and the Incentive Stock Option
Agreement.
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE OPTIONS SUBJECT TO THIS OPTION
AWARD SHALL VEST AND BECOME EXERSIZABLE, IF AT ALL, ONLY DURING THE PERIOD OF
EMPLOYEE’S SERVICE TO THE COMPANY OR AS OTHERWISE PROVIDED IN THIS AGREEMENT
(NOT THROUGH THE ACT OF BEING GRANTED THE OPTIONS). THE EMPLOYEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER
UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE OPTION AWARDS OR CONTINUATION OF
EMPLOYEE’S SERVICE TO THE COMPANY. The Employee acknowledges receipt of a copy
of the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts the Option Award subject to all of the terms and
provisions hereof and thereof, including the mandatory Dispute Resolution
Procedure. The Employee has reviewed this Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of this Agreement
and the Plan.

                  GARDNER DENVER, INC.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                EMPLOYEE    
 
           
 
  Signed:        
 
     
 
   
 
  Dated:        
 
     
 
   

 